DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were submitted on 12/28/2020, and 04/12/2022. The information disclosure statement(s) have/has been considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan (JP) on 12/30/2019, and 09/14/2020.
Specification
The disclosure is objected to because of the following informalities: paragraphs of the specification should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph, see 37 CFR 1.52 (b)(6).
Furthermore, per 37 C.F.R. 1.125, numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph. Subject to § 1.312, a substitute specification, excluding the claims, may be filed at any point up to payment of the issue fee if it is accompanied by a statement that the substitute specification includes no new matter.
Appropriate correction is required.
Drawings
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of Application
	Claims 1-17 are pending. Claims 1-17 will be examined.  Claims 1, 16, and 17, are independent claims. This Non-Final Office action is in response to the claims dated 12/28/2020.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “collector configured to collect,” mapping unit configured to map,” “generator configured to generate,” and “identification unit configured to identify,” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “collector,” “mapping unit,” “generator,” and “identification unit,” coupled with functional language “to collect,” “to map,” “to generate,” and “to identify,” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6, and 10-17, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-6, and 10-17 all recite “collector,” “mapping unit,” “generator,” and “identification unit,”. The specification discloses, “the server CPU 14 may serve as a "collector", a "mapping unit", a "generator", and an "identification unit". 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “field information” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “field information” referring to data from an agricultural planted plot of land? Is the “field information” referring to a piece of ground devoted to sports or contests such as a playing field?   Is the “field information” referring to a primary source of basic data?
For the purpose of examination in this Office Action, the claims 1, 16, and 17 have been interpreted as best understood by the Examiner as data collected about a mobile object and the environment surrounding the mobile body.
The dependent claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 16, and 17.
The terms “distance close” and “distance far” in claim 15 are relative terms which renders the claim indefinite.  The terms “distance close” and “distance far” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one person or manufacturer defines as “distance close” and “distance far,” a second person or manufacturer may not and therefore the claim is not clear. 
The claim(s) has/have been interpreted as best understood by the Examiner as a changing gap between the leading vehicle and the following vehicle based upon the platoon conditions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 16, and 17, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites collecting, generating, transmitting, receiving and outputting, field information or processed information about movement of a plurality of mobile bodies or vehicles.
The limitations of collecting, generating, transmitting, receiving and outputting data, as drafted within the claims, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of processing by generic computer components. That is, other than reciting “a server,” and interpreted language for a computer device (i.e. processed information, a collector to collect, a mapping unit to map, a generator to generate, an identification unit to identify), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “server” or interpreted computer device language, “collecting, generating, transmitting, receiving and outputting” in the context of this claims, encompasses manual user steps of making a decision about a  data for a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a server or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a server or computing device to perform collecting, generating, transmitting, receiving and outputting steps. The processor in these steps is recited at a high-level of generality (i.e., “collector, mapping unit, generator, and identification unit”), performing a generic computer function of collecting, generating, transmitting, receiving and outputting such that it amounts no more than mere instructions to apply the exception using a server or generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server or computer processor to perform collecting, generating, transmitting, receiving and outputting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claim(s) 2-15 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 21.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and performing control of  a vehicle with the data script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  CHOOSE

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 12, 16, and 17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAGI, US 20200047659, herein further known as Yagi.
Regarding claim 1, Yagi discloses a mobility information provision system (paragraph [0023]) comprising: a collector (paragraph [0033], roadside unit) configured to collect field information or preliminary processed information (paragraph [0038-0040]) by using a plurality of communication apparatuses (paragraph [0024], “units” disclosed in the plural form, see also at least FIG 1., item 5) provided for respective predetermined zones or respective predetermined sections (paragraphs [0044], [0138]), the field information (paragraphs [0044], [0054], [0088], target range) including information about movement (paragraphs [0024], [0029], [0044], automobiles/vehicles traveling) of a plurality of mobile bodies (paragraphs [0024],  [0092], [0138]), the preliminary processed information (paragraph [0038-0040]) being obtained by processing the field information: a mapping unit (paragraph [0087], controller 50) configured to map positions (paragraphs [0087-0093]) of the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]) on a basis of the field information (paragraphs [0044], [0054], [0088], target range) or the preliminary processed information (paragraph [0038-0040]) collected by the collector (paragraph [0033], roadside unit): a generator (paragraphs [0150], navigation device) configured to generate course-related information (paragraphs [0150-0152], predicted path) by using information including the positions (paragraphs [0087-0093]) of the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]) mapped by the mapping unit (paragraph [0087], controller 50, and paragraphs [0087-0092]) the course-related information (paragraphs [0150-0152], predicted path) being information on courses or movable ranges (paragraph [0150]) within which the plurality of mobile bodies is able to move (paragraphs [0029], [0044-0045], traveling through lanes/roads): a controller (paragraph [0056], controller 60) provided for each of the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]) and configured to control movement (paragraph [0076]) of corresponding one of the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]), by using the generated course-related information, or information obtained on a basis of the course-related information (paragraphs [0076-0079]) and usable for determination or control of the movement (paragraph [0170]) of the corresponding one of the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]); and an identification unit configured to identify (paragraph [0082]), out of the plurality of mobile bodies, one or more first mobile bodies (paragraphs [0024],  [0092], [0138]) to be caused to make movement different (paragraph [0079], restrain entry) from movement of one or more second mobile bodies (paragraphs [0024],  [0092], [0138]) or movement to be prioritized over the movement of the one or more second mobile bodies, on a basis of the information (paragraph [0140], height and position) about the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]) collected by the collector (paragraph [0033], roadside unit), or the information including the positions (paragraphs [0087-0093]) of the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]) mapped by the mapping unit (paragraph [0087], controller 50, and paragraphs [0087-0092]), wherein the mapping unit is configured to assign (paragraph [0091], associate address information), for the one or more first mobile bodies (paragraphs [0024],  [0092], [0138]) identified by the identification unit (paragraph [0082]), a tag to be used to distinguish (paragraphs [0082], [0091], address information, (Da to Df), see also at least Table 1) the one or more first mobile bodies from the one or more second mobile bodies (paragraphs [0024],  [0092], [0138]), in the information including the mapped positions (paragraph [0091], (Pa1 to Pf1), see also at least Table 1)  of the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]).
Regarding claim 2, Yagi discloses the identification unit (paragraph [0082]) is configured to identify the one or more first mobile bodies (paragraphs [0082], [0091], address information, (Da to Df), see also at least Table 1) to be caused to make the movement different from the movement (paragraph [0079], restrain entry) of the one or more second mobile bodies (paragraphs [0024],  [0092], [0138]) or the movement to be prioritized over the movement of the one or more second mobile bodies, by determining at least one of a category (paragraph [0045], sizes, see also at least Table 1) of each of the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]), a request from each of the plurality of mobile bodies, a threshold or a determination predetermined by the identification unit (paragraphs [0052], [0054], [0073-0075]), or overlap of movement conditions of the plurality of mobile bodies.
Regarding claim 8, Yagi discloses all limitations of claim 1 above.
Yagi discloses further a plurality of terminal devices usable in the respective plurality of mobile bodies (paragraphs [0024], [0056-0058]), wherein each of the plurality of communication apparatuses (paragraph [0024], “units” disclosed in the plural form, see also at least FIG 1., item 5) provided for respective predetermined zones or respective predetermined sections (paragraphs [0044], [0138]) in which the plurality of mobile bodies is to move (paragraphs [0029], [0044-0045], traveling through lanes/roads) is configured to communicate with the terminal device (paragraph [0024], communicate with each other, paragraph [0058], communicate with the roadside units) used in a mobile body moving (paragraphs [0029], [0044-0045], traveling through lanes/roads) in the predetermined zone or the predetermined section (paragraphs [0044], [0138]) of which the communication apparatus is in charge (paragraph [0044-0046], target range), out of the plurality of mobile bodies (paragraphs [0024],  [0092], [0138]).
Regarding claim 9, Yagi discloses all limitations of claim 1 above.
Yagi discloses further each of the plurality of mobile bodies comprises a vehicle, and the controller is provided in the vehicle (paragraph [0056]).
Regarding claim 10, Yagi discloses all limitations of claim 1 above.
Yagi discloses further the identification unit is configured to identify (paragraph [0082]), on a basis of a request from the one or more first mobile bodies or an attribute of the one or more first mobile bodies (paragraph [0109]), the one or more first mobile bodies that move under a movement condition different (paragraph [0079], restrain entry) from a movement condition of the one or more second mobile bodies (paragraphs [0024],  [0092], [0138]).
Regarding claim 12, Yagi discloses all limitations of claim 1 above.
Yagi discloses further a mapping unit (paragraph [0087], controller 50, and paragraphs [0087-0092]) is configured to set, for the one or more first mobile bodies (paragraphs [0024],  [0092], [0138]) identified by the identification unit (paragraph [0082]), an occupancy area (paragraph [0138]), vehicle identified to a lane) including the one or more first mobile bodies (paragraphs [0024],  [0092], [0138]).
Regarding claim 16, all limitations have been examined with respect to the system in claim 1. The server disclosed in claim 16 can clearly perform with the system of claim 1. Therefore, claim 16 is rejected under the same rationale as claim 1 above.
Furthermore, Yagi discloses the server of claim 16 in paragraph [0062]. 
Regarding claim 17, all limitations have been examined with respect to the system in claim 1. The vehicle disclosed in claim 17 can clearly perform with the system of claim 1. Therefore, claim 17 is rejected under the same rationale as claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 14, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of KARMOOSE et al., US 20190044728, herein further known as Karmoose.
	Regarding claim 3, Yagi discloses all limitations of claim 1 above.
	Yagi discloses the generator is configured to generate the course-related information (paragraphs [0150-0152], predicted path) based on one or more first mobile bodies tagged in the information (paragraph [0110], different encryption keys) including the positions of the plurality of mobile bodies (paragraph [0091], (Pa1 to Pf1), see also at least Table 1) mapped by the mapping unit (paragraphs [0087-0092]).
	However, Yagi does not explicitly state a movement condition of the one or more first mobile bodies. 
	The system of Karmoose teaches a movement condition (paragraph [0039], platoon movements) of the one or more first mobile bodies (paragraph [0039], sub-leader).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including a movement condition of the one or more first mobile bodies as taught by Karmoose.
One would be motivated to modify Yagi in view of  Karmoose for the reasons stated in Karmoose paragraph [0002], a more robust system using digital signatures to protect the authenticity and integrity of the vehicle-to-everything (V2X) messages, and certificates to guarantee peer authentication.  Furthermore, the more robust system is useful in platooning applications, cooperative driving, accident avoidance, and autonomous driving, among others.
Additionally, the claimed invention is merely a combination of known limitations of communication systems and communication protocols and procedures for vehicle-to-vehicle communications in vehicle communication systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, Yagi discloses all limitations of claim 2 above.
	Yagi discloses the generator is configured to generate the course-related information (paragraphs [0150-0152], predicted path) based on one or more first mobile bodies tagged in the information (paragraph [0110], different encryption keys) including the positions of the plurality of mobile bodies (paragraph [0091], (Pa1 to Pf1), see also at least Table 1) mapped by the mapping unit (paragraphs [0087-0092]).
	However, Yagi does not explicitly state a movement condition of the one or more first mobile bodies. 
	The system of Karmoose teaches a movement condition (paragraph [0039], platoon movements) of the one or more first mobile bodies (paragraph [0039], sub-leader).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including a movement condition of the one or more first mobile bodies as taught by Karmoose.
One would be motivated to modify Yagi in view of  Karmoose for the reasons stated in Karmoose paragraph [0002], a more robust system using digital signatures to protect the authenticity and integrity of the vehicle-to-everything (V2X) messages, and certificates to guarantee peer authentication.  Furthermore, the more robust system is useful in platooning applications, cooperative driving, accident avoidance, and autonomous driving, among others.
Additionally, the claimed invention is merely a combination of known limitations of communication systems and communication protocols and procedures for vehicle-to-vehicle communications in vehicle communication systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, Yagi discloses all limitations of claim 1 above.
Yagi discloses generate course-related information (paragraphs [0150-0152], predicted path) based on one or more mobile bodies tagged in the information (paragraph [0110], different encryption keys) including the positions of the plurality of mobile bodies (paragraph [0091], (Pa1 to Pf1), see also at least Table 1) mapped by the mapping unit (paragraphs [0087-0092]), 
However, Yagi does not explicitly state the movement condition for the one or more first mobile bodies.
	The system of Karmoose teaches a movement condition (paragraph [0039], platoon movements) of the one or more first mobile bodies (paragraph [0039], sub-leader).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including a movement condition of the one or more first mobile bodies as taught by Karmoose.
One would be motivated to modify Yagi in view of  Karmoose for the reasons stated in Karmoose paragraph [0002], a more robust system using digital signatures to protect the authenticity and integrity of the vehicle-to-everything (V2X) messages, and certificates to guarantee peer authentication.  Furthermore, the more robust system is useful in platooning applications, cooperative driving, accident avoidance, and autonomous driving, among others.
Additionally, the claimed invention is merely a combination of known limitations of communication systems and communication protocols and procedures for vehicle-to-vehicle communications in vehicle communication systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, Yagi discloses all limitations of claim 2 above.
Yagi discloses generate course-related information (paragraphs [0150-0152], predicted path) based one or more mobile bodies tagged in the information (paragraph [0110], different encryption keys) including the positions of the plurality of mobile bodies (paragraph [0091], (Pa1 to Pf1), see also at least Table 1) mapped by the mapping unit (paragraphs [0087-0092]), 
However, Yagi does not explicitly state movement condition for the one or more first mobile bodies.
	The system of Karmoose teaches a movement condition (paragraph [0039], platoon movements) of the one or more first mobile bodies (paragraph [0039], sub-leader).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including a movement condition of the one or more first mobile bodies as taught by Karmoose.
One would be motivated to modify Yagi in view of  Karmoose for the reasons stated in Karmoose paragraph [0002], a more robust system using digital signatures to protect the authenticity and integrity of the vehicle-to-everything (V2X) messages, and certificates to guarantee peer authentication.  Furthermore, the more robust system is useful in platooning applications, cooperative driving, accident avoidance, and autonomous driving, among others.
Additionally, the claimed invention is merely a combination of known limitations of communication systems and communication protocols and procedures for vehicle-to-vehicle communications in vehicle communication systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, Yagi discloses all limitations of claim 2 above.
Yagi discloses one or more first mobile bodies tagged in the information (paragraph [0110], different encryption keys) including the positions of the plurality of mobile bodies (paragraph [0091], (Pa1 to Pf1), see also at least Table 1) mapped by the mapping unit (paragraphs [0087-0092]), 
However, Yagi does not explicitly state one or more first mobile bodies comprise two or more first mobile bodies, and the movement condition is that the two or more first mobile bodies perform platooning.
The system of Karmoose teaches one or more first mobile bodies  (paragraphs [0039], sub-leader) comprise two or more first mobile bodies (paragraphs [0039], two or more sub-leaders), and the movement condition is that the two or more first mobile bodies perform platooning (paragraph [0003-0012]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including one or more first mobile bodies comprise two or more first mobile bodies, and the movement condition is that the two or more first mobile bodies perform platooning as taught by Karmoose.
One would be motivated to modify Yagi in view of  Karmoose for the reasons stated in Karmoose paragraph [0002], a more robust system using digital signatures to protect the authenticity and integrity of the vehicle-to-everything (V2X) messages, and certificates to guarantee peer authentication.  Furthermore, the more robust system is useful in platooning applications, cooperative driving, accident avoidance, and autonomous driving, among others.
Additionally, the claimed invention is merely a combination of known limitations of communication systems and communication protocols and procedures for vehicle-to-vehicle communications in vehicle communication systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, Yagi discloses all limitations of claim 1 above.
Yagi discloses generating the course-related information (paragraphs [0150-0152], predicted path).
However, Yagi does not explicitly state one or more first mobile bodies comprise two or more first mobile bodies, and the generator is configured to generate, for the two or more first mobile bodies tagged as moving under a movement condition different from a movement condition of the one or more second mobile bodies , allows the two or more first mobile bodies to move in a gathered state at an inter-vehicle distance to be determined as causing interference for the untagged one or more second mobile bodies.
The system of Karmoose teaches one or more first mobile bodies (paragraphs [0039], sub-leader) comprise two or more first mobile bodies (paragraphs [0039], two or more sub-leaders), and the generator is configured to generate, for the two or more first mobile bodies tagged as moving under a movement condition (paragraph [0039], platoon movements) different from a movement condition of the one or more second mobile bodies (paragraph [0021], split platoons), allows the two or more first mobile bodies to move in a gathered state at an inter-vehicle distance (paragraph [0043]) to be determined as causing interference for the untagged one or more second mobile bodies (paragraph [0075]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including one or more first mobile bodies comprise two or more first mobile bodies, and the generator is configured to generate, for the two or more first mobile bodies tagged as moving under a movement condition different from a movement condition of the one or more second mobile bodies , allows the two or more first mobile bodies to move in a gathered state at an inter-vehicle distance to be determined as causing interference for the untagged one or more second mobile bodies as taught by Karmoose.
One would be motivated to modify Yagi in view of  Karmoose for the reasons stated in Karmoose paragraph [0002], a more robust system using digital signatures to protect the authenticity and integrity of the vehicle-to-everything (V2X) messages, and certificates to guarantee peer authentication.  Furthermore, the more robust system is useful in platooning applications, cooperative driving, accident avoidance, and autonomous driving, among others.
Additionally, the claimed invention is merely a combination of known limitations of communication systems and communication protocols and procedures for vehicle-to-vehicle communications in vehicle communication systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 15, Yagi discloses all limitations of claim 1 above.
Yagi discloses generating the course-related information (paragraphs [0150-0152], predicted path).
However, Yagi does not explicitly state one or more first mobile bodies comprise two or more first mobile bodies, and the controller of a subsequent mobile body moving under a movement condition of the two or more first mobile bodies, out of the two or more first mobile bodies, is configured to execute, in a case where the course-related information generated by the generator is present, movement control of following a preceding mobile body moving under the movement condition, out of the two or more first mobile bodies, at an inter-vehicle distance close to the preceding mobile body, and execute, in a case where the course-related information  generated by the generator is absent, movement control of following the preceding mobile body at an inter-vehicle distance far from the preceding mobile body, even during the movement under the movement condition.
The system of Karmoose teaches one or more first mobile bodies (paragraphs [0039], sub-leader) comprise two or more first mobile bodies (paragraphs [0039], two or more sub-leaders), and the controller (paragraph [0055]) of a subsequent mobile body moving under a movement condition (paragraph [0039], platoon movements) of the two or more first mobile bodies (paragraphs [0039], sub-leader), out of the two or more first mobile bodies (paragraphs [0039], two or more sub-leaders), is configured to execute, in a case where the course-related information generated by the generator is present (paragraph [0041], semi-autonomous), movement control of following a preceding mobile body (paragraph [0058]) moving under the movement condition (paragraph [0039], platoon movements), out of the two or more first mobile bodies (paragraphs [0039], two or more sub-leaders), at an inter-vehicle distance close (paragraph [0002]) to the preceding mobile body (paragraph [0025]), and execute, in a case where the course-related information  generated by the generator is absent (paragraph [0041], autonomous), movement control (paragraphs [0042], [0075], destination(s)) of following the preceding mobile body at an inter-vehicle distance far from the preceding mobile body (paragraphs [0020], [0045], change gap), even during the movement under the movement condition.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including one or more first mobile bodies comprise two or more first mobile bodies, and the controller of a subsequent mobile body moving under a movement condition of the two or more first mobile bodies, out of the two or more first mobile bodies, is configured to execute, in a case where the course-related information generated by the generator is present, movement control of following a preceding mobile body moving under the movement condition, out of the two or more first mobile bodies, at an inter-vehicle distance close to the preceding mobile body, and execute, in a case where the course-related information  generated by the generator is absent, movement control of following the preceding mobile body at an inter-vehicle distance far from the preceding mobile body, even during the movement under the movement condition as taught by Karmoose.
One would be motivated to modify Yagi in view of  Karmoose for the reasons stated in Karmoose paragraph [0002], a more robust system using digital signatures to protect the authenticity and integrity of the vehicle-to-everything (V2X) messages, and certificates to guarantee peer authentication.  Furthermore, the more robust system is useful in platooning applications, cooperative driving, accident avoidance, and autonomous driving, among others.
Additionally, the claimed invention is merely a combination of known limitations of communication systems and communication protocols and procedures for vehicle-to-vehicle communications in vehicle communication systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of TAKAHASHI, US 20190206244, herein further known as Takahashi.
Regarding claim 11, Yagi discloses all limitations of claim 1 above.
Yagi discloses the identification unit is configured to identify (paragraph [0082]), one or more first mobile bodies (paragraphs [0024],  [0092], [0138]) that move under a movement condition different from a movement condition (paragraph [0079], restrain entry) of the one or more second mobile bodies (paragraphs [0024],  [0092], [0138]).
However, Yagi does not explicitly state priority levels based on attributes of the plurality of mobile bodies that is moving.
The system of Takahashi teaches priority levels based on attributes of the plurality of mobile bodies that is moving (paragraph [0094]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including priority levels based on attributes of the plurality of mobile bodies that is moving as taught by Takahashi.
One would be motivated to modify Yagi in view of  Takahashi for the reasons stated in Takahashi paragraph [0008], a more robust system to reduce vehicle time to remain at a stop and reduce problems such as unnecessary lengthening of a moving time of a vehicle, and deterioration of fuel efficiency.
Additionally, the claimed invention is merely a combination of known limitations of traffic control system including roadside devices, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi, in view of OGATA, US 20220130257, herein further known as Ogata.
Regarding claim 13, Yagi discloses all limitations of claim 1 above.
Yagi discloses generating the course-related information (paragraphs [0150-0152], predicted path).
However, Yagi does not explicitly state one or more first mobile bodies comprise two or more first mobile bodies, and the generator is configured to refrain from generating the course-related information individually for all of the two or more first mobile bodies that move under a movement condition different from a movement condition of the one or more second mobile bodies, or generate, in a case of generating the course-related information individually for each of the two or more first mobile bodies that move under the movement condition different from the movement condition of the one or more second mobile bodies, the course-related information that makes the two or more first mobile bodies less likely to be determined as interfering with each other and allows the two or more first mobile bodies to move similarly in a gathered state.
The system of Karmoose teaches one or more first mobile bodies  (paragraphs [0039], sub-leader) comprise two or more first mobile bodies (paragraphs [0039], two or more sub-leaders) that move under a movement condition different from a movement condition of the one or more second mobile bodies (paragraph [0021], split platoons) course-related information that makes the two or more first mobile bodies less likely to be determined as interfering with each other (paragraph [0017-0018]) and allows the two or more first mobile bodies to move similarly in a gathered state  (paragraphs [0039]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including one or more first mobile bodies comprise two or more first mobile bodies that move under a movement condition different from a movement condition of the one or more second mobile bodies course-related information that makes the two or more first mobile bodies less likely to be determined as interfering with each other and allows the two or more first mobile bodies to move similarly in a gathered state as taught by Karmoose.
One would be motivated to modify Yagi in view of  Karmoose for the reasons stated in Karmoose paragraph [0002], a more robust system using digital signatures to protect the authenticity and integrity of the vehicle-to-everything (V2X) messages, and certificates to guarantee peer authentication.  Furthermore, the more robust system is useful in platooning applications, cooperative driving, accident avoidance, and autonomous driving, among others.
Additionally, the claimed invention is merely a combination of known limitations of communication systems and communication protocols and procedures for vehicle-to-vehicle communications in vehicle communication systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Ogata teaches generator is configured to refrain from generating the course-related information individually (paragraph [0085]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yagi by including generator is configured to refrain from generating the course-related information individually as taught by Ogata.
One would be motivated to modify Yagi in view of  Ogata for the reasons stated in Ogata paragraph [0002], a more robust platoon system for improved fuel economy of the vehicles, increased transportable quantities, and managed platooning for traffic flow.
Additionally, the claimed invention is merely a combination of known elements of a vehicle management device permitting implementation of the platoon, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669    

/JESS WHITTINGTON/            Examiner, Art Unit 3669